Citation Nr: 1403179	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  08-09 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for right eye glaucoma, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980, from November 1990 to May 1991, and from January to July 2003. 

This case comes to the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  This transcript is of record.

The issues of entitlement to service connection for left eye glaucoma and entitlement to a temporary total evaluation based on the service-connected right eye glaucoma requiring a period of convalescence after surgery on June 13, 2007, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

This appeal was processed using the paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Following the September 2013 Board remand the AOJ still has not complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The case is again remanded for the AOJ to adjudicate the issues of entitlement to service connection for left eye glaucoma and entitlement to a temporary total evaluation based on the service-connected right eye glaucoma requiring a period of convalescence after surgery on June 13, 2007.  See July 2007 and February 2008 statements.  The Board found that these two issues were inextricably intertwined with the issue of entitlement to an increased rating for right eye glaucoma and therefore, must first be addressed by the RO.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Following completion of this, the Veteran should be scheduled for a new VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The AOJ should undertake any development regarding the issues of entitlement to service connection for left eye glaucoma and entitlement to a temporary total evaluation based on the service-connected right eye glaucoma requiring a period of convalescence after surgery on June 13, 2007; and MUST ADJUDICATE THESE ISSUES.  Thereafter, if the Veteran files a timely notice of disagreement to any denial, the AOJ must issue a statement of the case addressing any appealed issue.  The claimant is hereby informed that the Board may only exercise appellate jurisdiction over this matter if he perfects an appeal in a timely manner.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2013).

2.  After completing the above, and allowing for a reasonable amount of time to pass, schedule the Veteran for a VA eye examination in order to determine the current extent of his service-connected right eye glaucoma.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.

All indicated tests must be conducted, to include visual acuity testing and field-of-vision testing.  The report of examination should include a detailed description of all clinical manifestations of the right eye glaucoma.

The examiner must also provide an opinion concerning the impact of the Veteran's service-connected disabilities on his ability to work to include whether the Veteran is unemployable because of his service-connected disabilities, alone or acting together.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

3.  Ensure the report of the VA compensation examination addresses the applicable rating criteria.  If not, return the report to obtain this additional necessary information.  38 C.F.R. § 4.2 (2013).

4.  The AMC should then readjudicate the remaining claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case, with a copy to his representative, as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

